DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an expansion device” in claim 11;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the expansion device appears to be drawn to an expansion valve or known equivalents (per paragraph [0006] of Applicant’s published specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 7, the claim recites “a third threshold” which renders the claim indefinite as there is no first or second threshold recited in claim 1, thereby rendering the recitation of a third threshold unclear as it creates an antecedent issues as to what this threshold is third relative too. For the purposes of examination, the Examiner will interpret the third threshold as a threshold.

	Regarding claim 9, the claim recites “wherein controlling the compressor comprises: 30Attorney Docket No. 9671 BA-000005-US if the determined flash tank pressure is lower than a fourth threshold” which renders the claim indefinite as neither of claims 1 or 8 recite a first, second, or third threshold which makes the recitation of a fourth threshold indefinite as it creates an antecedent issues as to what this threshold is fourth relative too. For the purposes of examination, the Examiner will interpret the fourth threshold as a threshold.

	Regarding claim 11, the claim is rejected on the same basis noted in the rejection above of claims 7 and 9 for the recitation of a sixth threshold, a seventh threshold, eighth threshold, ninth threshold, and tenth threshold. The Examiner notes that the Applicant should amend the claims to recite “a seventh threshold” instead of reciting “a seventh” and so on. 

	Regarding claim 15, the claim is rejected on the same basis noted above for the recitation of a twelfth and thirteenth threshold. 

	Claim 10 is rejected based on its dependency to claim 9. 
	Claims 12-14 are rejected based on their dependency to claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2014/0151015).

Regarding claim 1, Sun teaches a method of controlling injection into a compressor in a refrigeration cycle (see paragraph [0019]), wherein the method is performed in a refrigeration cycle, which comprises at least a flash tank configured for receiving a refrigerant and separating liquid refrigerant and vapour refrigerant (70, Fig. 1, see paragraph [0017]), and 
a compressor (20, Fig. 1, paragraph [0016]) configured for compressing the refrigerant (see paragraph [0016]), wherein the compressor comprises a means for compressing (inherently described in paragraph [0016]), a suction port (shown in at least Fig. 1 for each compressor 20a, 20b, see paragraphs [0018], [0020]), and an injection port (the connection between the compressor 20b and tank 70 shown in at least Fig. 1 via line 14, see paragraph [0021]), which is connected to the means for compressing for at least a time instance of the refrigeration cycle (see Fig. 1), 
wherein the flash tank is connected to the injection port of the compressor via an injection valve (73, Fig. 1, see paragraph [0021]), 
the method comprising: determining a pressure in the flash tank (102, Fig. 1, paragraph [0025]); controlling the injection valve based on the determined pressure in the flash tank (see paragraph [0025]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as applied to claim 1, in view of Ali (US 2017/0074567).

Regarding claim 2, Sun teaches the method according to claim 1, but does not teach controlling the injection valve comprises: if the determined pressure in the flash tank is lower than a first threshold, closing the injection valve. Ali a cooling system (Ali, Title) which features a flash tank (Ali, 115, Fig. 1) which is connected to a compressor via an injection pipe (Ali, Fig. 1), wherein the injection pipe has a valve which controls flow from the flash tank to compressor based on pressure (Ali, 155, Fig. 1, paragraph [0037]), wherein when the pressure in the flash tank is lower than a threshold, the valve is closed (Ali, paragraph [0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sun with the teaching of controlling the injection valve such that when the pressure in the flash tanks is lower than a threshold, closing the injection valve, as taught by Ali, in order to effectively maintain an optimized pressure as desired for the system. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as applied to claim 1, in view of Ignatiev (US 2014/0326018).

Regarding claim 8, Sun teaches the method according to claim 1, but does not teach that the method further comprising: controlling the compressor based on the determined pressure in the flash tank. Ignatiev teaches a system with multiple compressors (Ignatiev, Title) wherein based on a pressure detected from a flash tank (Ignatiev, pressure sensor 58 for tank 24, Fig. 1, see paragraphs [0057]-[0058]), a compressor in the system is controlled (Ignatiev, paragraphs [0057]-[-0058]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sun with the teaching of controlling the compressor based on the pressure in the flash tank, as taught by Ignatiev, in order to equalize pressure within the system as desired. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ignatiev, as applied to claim 8, in view of Saukko (US 2017/0218964).

Regarding claim 9, Sun as modified teaches the method according to claim 8, wherein controlling the compressor comprises: 30Attorney Docket No. 9671 BA-000005-US if the determined flash tank pressure is lower than a threshold, determining, by a controller, an operating speed for the compressor and setting the operating speed to the determined operating speed (see Ignatiev, paragraph [0058] which notes loading the compressor in response to the determined pressure being lower than a threshold). Sun as modified does not teach the use of a PID controller. Saukko teaches that PID controllers are used in compressor systems for control of rotational speed of the compressor (Saukko, paragraphs [0002] and [0017]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sun as modified a PID controller, as taught by Saukko, in order to use a controller which can control the compressor rotational speed to stay inside desired, constant levels (Saukko, paragraph [0002]).

Regarding claim 10, Sun teaches the method according to claim 9, wherein controlling the compressor comprises: if the determined flash tank pressure is equal to or greater than the fourth threshold and lower than a fifth threshold, unloading the compressor (Ignatiev, paragraph [0058]); and if the determined flash tank pressure is greater than the fifth threshold, stopping operation of the compressor (see paragraph [0018] of Ignatiev which notes the second mode is operated when the pressure is higher than both setpoints, further see paragraph [0016] which notes shutting down the compressor in the second mode).  

Allowable Subject Matter
Claims 3-7, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763